Citation Nr: 1136651	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-33 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a depressive disorder has been received.

2.  Entitlement to service connection for a depressive disorder.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO denied the Veteran's request to reopen a claim for service connection for a depressive disorder.

The Board points out that recent caselaw provides that a claim for a psychiatric disorder includes any psychiatric disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In this case, the Veteran's symptoms of depression have been primarily diagnosed as major depression, recurrent.  Although, the claims file also includes other diagnoses of major depressive disorder and dysthymia, these diagnoses all characterize varying degrees of the same set of symptoms and are all considered depressive disorders under the DSM-IV.  Hence, the Board has recharacterized the claim more broadly to encompass any depressive disorder.  

The Board notes that the claims file reflects that the Veteran was previously represented by the American Legion and North Carolina Division of Veterans Affairs (as reflected in an October 2007 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In May 2011, the American Legion and North Carolina Division of Veterans Affairs revoked their power of attorney.  The Veteran has not designated another representative.  As such, the Board recognizes that the Veteran is now proceeding pro se in this appeal. 

The Board's decision addressing the request to reopen the claim for service connection for a depressive disorder is set forth below.  The claim for service connection for a depressive disorder, on the merits, is addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In an April 1998 rating decision, the RO denied the Veteran's request to reopen a claim for service connection for a depressive disorder; although notified of the denial that same month, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the April 1998 is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a depressive disorder.  


CONCLUSIONS OF LAW

1.  The RO's April 1998 decision denying the Veteran's request to reopen a claim for service connection for a depressive disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

2.  As evidence pertinent to the claim for service connection for a depressive disorder received since the RO's April 1998 denial is new and material, the criteria for reopening the claim for service connection for a depressive disorder are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition of the claim to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II. Legal Criteria

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. 
§ 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Furthermore, the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 
115 F.3d 1356, 1363 (Fed. Cir. 1998).

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

III.  Legal Analysis

The Veteran filed his original claim for service connection for a depressive disorder in June 1990.  In an October 1990 rating decision, the RO denied the claim for service connection because although the Veteran was counseled during service, major depression was not shown until 1989 and the evidence did not indicate that he had major depression in service or immediately following service.  Although the Veteran was notified of the denial in a letter dated that same month, he did not appeal.  Hence, the October 1990 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

According to an April 1998 rating decision, the Veteran filed a request to reopen the claim for service connection for a depressive disorder in January 1997 and the RO denied the request because new and material evidence had not been received.  The RO noted that the new records showed that the Veteran continued to receive ongoing treatment for depression, but the evidence did not establish a relationship between depression and his military service.  Although the Veteran was notified of the denial in a letter dated that same month, he did not appeal.  Hence, the April 1998 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence in the claims file at the time of the April 1998 rating decision included the Veteran's service treatment records (STRs), and private treatment records from Neuse Center and the Center for Mental Health.  

The Veteran's STRs reflect that he complained of allegedly passing out and always being tired in May 1968.  A glucose tolerance test showed mild hypoglycemia, but no abrupt changes that would cause fatigue.  The impression was "situational maladjustment."  A June 1968 note reflects continued complaints of somnolence (drowsiness) and a nurse practitioner noted that the Veteran apparently had "really deep rooted emotional problems."  A November 1969 note from a clinical psychologist (G.F.) reports that the Veteran was first seen in June 1968 with the chief complaint of falling asleep in class.  He was found to be a "hostile, immature, passive-aggressive" individual and was offered limited outpatient therapy.  He declined but returned in September 1968 where he presented "a primarily passive-aggressive picture with some mild depression."  He was seen in weekly interviews for support and ventilation until he graduated from school two months later.  At all times, he was considered fit for duty.  An August 1970 Medical Board Report reflects that the Veteran was later found unfit for duty due to bilateral pes planus; he was medically discharged for this condition in September 1970.

Private treatment records from the Center for Mental Health reflect that the Veteran was seen for complaints of depression in May 1984.  It was noted that he had had several sources of recent stress in his life.  The Veteran indicated that he had received counseling during service and had been diagnosed as "manic depressive."  The diagnosis was recurrent major depression.  The psychologist noted that the Veteran's had a 19-year history of "manic depressive" illness that coincided with increased alcohol and drug use, but that the Veteran's verbal history might be confounded.  It was also noted that it appeared that the Veteran had a "major depressive episode" and sought treatment during military service.  

Private treatment records from the Neuse Center reflect that, in March 1989, the Veteran complained of feeling down and somewhat hopeless in response to life stressors for approximately three months.  He was initially diagnosed with adjustment disorder with depressed mood and a note was made to rule out major depression.  A December 1989 record notes that he was diagnosed with major depression, recurrent dysthymia.  Records dated through February 1998 continued to show treatment for recurrent major depression.

In the April 1998 rating decision, the RO denied the Veteran's request to reopen the claim for service connection for a depressive disorder because new and material evidence had not been received establishing a relationship between his major depression and service.  

In August 2006, the Veteran requested that the claim for service connection for a depressive disorder be reopened.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the April 1998 RO rating decision.  

Evidence associated with the claims file since the April 1998 RO decision includes VA treatment records dated from March 2003 to September 2006, a VA treatment record dated in September 2009, and private treatment records from the Neuse Center dated through August 2003.  These medical records show continued treatment for a depressive disorder.  

In addition, the Veteran submitted an April 2011 letter from a private psychologist, Dr. Griffin.  Dr. Griffin indicated that he reviewed the Veteran's military records relating to flatfeet, but saw no reference to psychiatric or mental health issues.  He noted the Veteran's history of treatment for depression at the Neuse Center in which several records discussed a history of treatment for psychiatric problems during military service.  Dr. Griffin indicated that he did not have information that refers to the etiology of the Veteran's depression, but "... he did suffer from depression symptoms while in the military and those symptoms were treated for many years after his discharge ... [the Veteran] reported that he continues to suffer from depression symptoms."  Hence, Dr. Griffin suggests a continuity of symptomatology, which is an alternative method of establishing nexus with service.  

At the time of the April 1998 RO decision, there was no medical evidence that the Veteran's current depressive disorder was related to service.  Based on a comprehensive review of the record, the Board finds the evidence added to the record since the April 1998 rating decision is new and material.  While all of the evidence submitted is new, the Board finds that the April 2011 letter from Dr. Griffin is material as it suggests continuity of symptomatology relating to the Veteran's depression.  This evidence, while not necessarily conclusive, relates to an unestablished fact needed to establish service connection (i.e., nexus), and thus, this evidence raises a reasonable possibility of substantiating the claim.  Therefore, the Veteran's claim is reopened.


ORDER

As new and material evidence has been received to reopen the claim for service connection for a depressive disorder, to this limited extent, the appeal is granted.



REMAND

Given the Veteran's in-service psychiatric complaints and post-service findings of depression, the Veteran's assertions as to a relationship between the two, and the absence of any current medical opinion on the question of nexus, the Board finds that a VA examination and medical opinion is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board acknowledges that the Veteran was scheduled for a VA examination in December 2009 and that he failed to report it; however, a note in the claims file indicates that he may have had a heart attack that same month.  Although the RO did not schedule him for another VA examination, the Board believes that he should be given another opportunity to report for a VA examination.  

Prior to arranging for the Veteran to undergo VA examination, the RO should obtain and associate with the claims file all outstanding VA treatment records.  The claims file currently includes records from the Community Based Outpatient Clinic (CBOC) in Morehead City, North Carolina, dated through November 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Morehead City CBOC all records of evaluation and/or treatment for the Veteran's psychiatric disorder since November 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  All indicated tests and studies should be conducted.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disability had its onset in service, is related to the Veteran's in-service psychiatric symptoms, or is otherwise the result of a disease or injury in service.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


